Name: Commission Regulation (EC) No 3518/93 of 21 December 1993 adjusting the code of a product referred to in Article 1 of Council Regulation (EEC) No 404/93 on the common organization of the market in bananas
 Type: Regulation
 Subject Matter: tariff policy;  agricultural policy;  plant product;  foodstuff
 Date Published: nan

 Avis juridique important|31993R3518Commission Regulation (EC) No 3518/93 of 21 December 1993 adjusting the code of a product referred to in Article 1 of Council Regulation (EEC) No 404/93 on the common organization of the market in bananas Official Journal L 320 , 22/12/1993 P. 0015 - 0015 Finnish special edition: Chapter 3 Volume 54 P. 0073 Swedish special edition: Chapter 3 Volume 54 P. 0073 COMMISSION REGULATION (EC) No 3518/93 of 21 December 1993 adjusting the code of a product referred to in Article 1 of Council Regulation (EEC) No 404/93 on the common organization of the market in bananasTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products (1), as amended by Regulation (EEC) No 3209/89 (2), and in particular Article 2 (1) thereof, Whereas Commission Regulation (EEC) No 2505/92 of 14 July 1992 amending Annexes I and II to Council Regulation (EEC) No 2658/87 on the tariff statistical nomenclature and on the Common Customs Tariff (3), contains the combined nomenclature currently in force; Whereas the combined nomenclature code used to describe frozen bananas in Article 1 of Council Regulation (EEC) No 404/93 (4) is the code that was in force in 1992, and does not correspond to that in force since 1993; whereas, as a result, that code should be adjusted; Whereas this adjustment should take effect on the date of entry into force of the aforementioned Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 (2) of Regulation (EEC) No 404/93, the description of goods under CN code 'ex 0811 90 90 Frozen bananas', is hereby replaced by 'ex 0811 90 99 Frozen bananas'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 34, 9. 2. 1979, p. 2. (2) OJ No L 312, 27. 10. 1989, p. 5. (3) OJ No L 267, 14. 9. 1992, p. 1. (4) OJ No L 47, 25. 2. 1993, p. 1.